ACCEPTED
                                                                                                  03-15-00145-CV
                                                                                                         4397321
                                                                                        THIRD COURT OF APPEALS
                                                                           Filed in The District Court
                                                                                                   AUSTIN, TEXAS
                                                                            of Travis County,3/6/2015
                                                                                               Texas11:09:18 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                           CLERK
                                                                                MAR 0 4 2015
                                CAUSE NO. D-1-GN-13-002356
                                                                          At                         M.
 MARK WALTERS,                                                            Velva L. Price, District Clerk
                                                 §                       RECEIVED IN
   Plaintiff                                                        3rd COURT OF APPEALS
                                                 §         IN THE DISTRICT    COURT
                                                                        AUSTIN,  TEXAS OF
                                                 §                  3/6/2015 11:09:18 AM
 v.                                              §         TRAVIS COUNTY,
                                                                      JEFFREYTEXAS
                                                                                D. KYLE
                                                 §                          Clerk
 BRAD LIVINGSTON,                                §        200TH JUDICIAL DISTRICT
      Defendant.                                 §




            PLAINTIFF'S REQUEST TO PREPARE REPORTER'S RECORD

 TO:        Patty Day, Court Reporter for the 98TH Civil District Court of Travis County,
            Texas, P.O. Box 1748, Austin, TX 78767.

 FROM: Mark Walters, pro se plaintiff in the above styled and numbered cause, P.O.
       Box 28072, Austin, Texas 78755.

RE:           Plaintiff's request for preparation of the reporter's record for Mark Walters v.
              Brad Livingston, cause number D-1-GN-1 3-002356 in the 98 111 Civil District
              Court of Travis County, Texas.

        Plaintiff, Mark Walters, is appealing this case to the Third Court of Appeals. The

trial court heard Defendant's Motion for Summary Judgment on December 18, 2014 and

the trial court signed the judgment dismissing the case on February 6, 20 15. Along with

this request, Plaintiff has filed a notice of appeal and is entitled to appeal without paying

the court reporter's fee.

        Please prepare, file, and certify an original and one copy of the reporter's record

containing all testimony from all of the witnesses, all discussion during summary

judgment hearing between the judge and the attorneys, all bench conferences and all

exhibits.

        Please include in the reporter's record all of the fo llowing:

        1. The attorneys ' opening statements.
       2. The attorneys' closing arguments.

       3. Any pmi of the proceeding electronically recorded on December 18, 2014.

       4. The comi reporter's log of all the recorded proceedings.



       Although it is your obligation to obtain parts of the reporter's record taken by any

substitute court reporters, I would like to know if any substitute court reporters were used

in this case. Please complete and return the attached form to show that you have received

this request and to provide the names of any substitute court reporters for my records.

       The first notice of appeal filed in this case was filed on March 4, 2015 . The

reporter's record must be filed with the court of appeals within 30 days after the date the

appellant filed the first notice of appeal, on or before April 3, 2015.

        Please let me know when you have filed the reporter's record with the court of

appeals.



                                                       Respectfully submitted,
                                                       /11aJ        t0~--==-==--==:s:-----
                                                       Mark Walters
                                                       P.O. Box 28072
                                                       Austin, Texas 78755
                                                       (512)-964-4343
                                                       verusconsul tingtexas@gmai I. com

                                                       Plaintiff Pro Se
                            CERTIFICATE OF SERVICE

       I, Mark Walters, hereby certify that a true and correct copy of the above and

foregoing PLAINTIFF'S REQUEST TO PREPARE REPORTER'S RECORD has been

served by hand delivering on March 3, 2015 to Asst. Attorney General Craig Jacobs, c/o

the Office ofTexas Attorney General, 300 W. 15 111 Street, Austin, Texas 78701.



                                                   Jl!laJi
                                                    Mark Walters
                                                                    ~y-
                                  VERUS CONSULTING
                                 MARK WALTERS
                               P 0. Box 28072, Austin, Texas 78755
                            TEL: (512) 964-4343 • FAX: (512) 346-9494
                             Email: verusconsultingtexas@gmail.com


                            COURT REPORTER'S RESPONSE

   TO: PLAINTIFF'S REQUEST FOR RECORD

   TO: Mark Walters, Plaintiff ProSe, P.O. Box 28072, Austin, Texas 78755

   Attorney for Defendant: Craig Jacobs, c/o Texas Attorney General, P.O. Box 12548,
   Capitol Station, Austin, Texas 78 71 1-2548

   FROM: Patty Day, Court reporter for the 98 111 Civil District Court of Travis County,
   Texas

  RE: Plaintiffs request for the names of all court reporters that heard evidence in
  Walters v. Livingston, cause number D-1-GN-13-2356 in the 200111 Judicial Di strict
  Court of Travis County, Texas.

      I,                              , the official court reporter for the 98 111 Civil
  District Court of Travis County, Texas, took notes for the summary judgment hearing
  of this case.

      Pro Se Plaintiff requested in writing on March 4, 2015, that the reporter's record
  be prepared.

      The following are the names and telephone and fax numbers of substitute court
  reporters that took notes of or operated the equipment that recorded parts of the
  proceedings, and the dates on which this was done.

  Name:
  Date:
  Tel. Number:
  Fax Number:

Date: _ __ __ _ _ , 20_




  Official Court Reporter